FOURTH DIVISION
                                BARNES, P. J.,
                            RAY and MCMILLIAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 September 22, 2015




In the Court of Appeals of Georgia
 A15A1446. ALLEN v. THE STATE.

      MCMILLIAN, Judge.

      Appellant Rodney Allen entered negotiated guilty pleas to multiple charges1

set out in two separate indictments on May 9, 2013. The trial court orally pronounced

Allen’s sentence and signed the final disposition sentencing sheet on that same day,

but the final disposition was not stamped filed by the Clerk of the Dougherty County

Superior Court until May 16, 2013. On June 7, 2013, Allen filed a pro se motion to

withdraw his guilty pleas, and following a hearing at which Allen was represented by

counsel, the trial court denied his motion. Allen now appeals from the denial of his

motion, arguing that the withdrawal of his pleas is necessary to correct a manifest


      1
        Allen was charged with armed robbery, robbery by sudden snatching,
burglary, aggravated assault, and various firearm charges.
injustice because he was incompetent at the time he entered his pleas and that he is

now incarcerated and serving a mandatory minimum 10 year sentence with violent

offenders despite having no prior history of committing violent crimes. As more fully

set forth below, we now affirm.

      1. We first consider the question of whether the motion to withdraw guilty plea

was timely filed such that the trial court retained jurisdiction to determine the merits

of the motion. See Rubiani v. State, 279 Ga. 299, 299 (612 SE2d 798) (2005) (“Once

the term of court in which a defendant was sentenced has expired, the only available

means for an appellant to withdraw his guilty plea is through habeas corpus

proceedings.”). Although no statute sets forth the procedures by which a motion to

withdraw a guilty plea may be entertained by the trial court after a sentence has been

pronounced,2 it is well settled that a “motion to withdraw a guilty plea must be filed

within the same term of court as the sentence entered on the guilty plea.” (Citation

omitted.) Lay v. State, 289 Ga. 210, 212 (2) (710 SE2d 141) (2011). McKiernan v.

State, 286 Ga. 756, 757 (692 SE2d 340) (2010); Davis v. State, 274 Ga. 865 (561

      2
        Withdrawal of a guilty plea before judgment is governed by OCGA § 17-7-93
(b), which gives a defendant an absolute right to withdraw his or her plea any time
before judgment is “pronounced.” As used in this code section, our Supreme Court
has held that “pronounced” means “orally announced.” State v. Germany, 246 Ga.
455, 455 (1) (271 SE2d 851) (1980).

                                           2
SE2d 119) (2002). “This is a judicially created rule, which evolved from the

established common law tenet that a court cannot set aside or alter a judgment after

the expiration of the term at which it was entered, unless the proceeding for that

purpose was begun during the original term.” (Citations omitted.) McKiernan, 286

Ga. at 757.

      Ordinarily, the term of court is readily determined. But here, the guilty plea was

entered, and sentence was orally announced, reduced to writing and signed by the

trial court on May 9, 2013, which was within the March term of court. OCGA § 15-6-

3 (15). The May term of court began the following Monday on May 13, 2013,3 and

the final disposition and sentence were stamped filed by the clerk three days later on

May 16, 2013. Allen then filed his motion to withdraw on June 7, 2013, which was

also within the May term.

      “An oral declaration as to what the sentence shall be is not the sentence of the

court; the sentence signed by the judge is.” Curry v. State, 248 Ga. 183, 185 (4) (281

SE2d 604) (1981). This is because “[w]hat the judge orally declares is no judgment

until it has been put into writing and entered as such.” (Citations and punctuation

      3
       Pursuant to OCGA § 15-6-3 (15) the terms of the Dougherty County Superior
Court commence the second Monday in January, March, May, July, September and
November.

                                          3
omitted.) Bradshaw v. State, 163 Ga. App. 819, 820 (2) (296 SE2d 119) (1982). See

also OCGA § 5-6-31 (“[t]he filing with the clerk of a judgment, signed by the judge,

constitutes the entry of a judgment within the meaning of this article”); Sharp v. State,

183 Ga. 641, 642 (360 SE2d 50) (1987) (same). Thus, when the trial court orally

pronounced sentence in one term, but the sentence was not signed and filed until the

next term, as was the case here, the motion to withdraw was timely filed within the

term in which the sentence was entered, that is, filed by the clerk. See Young v. State,

328 Ga. App. 91, 92-93 (761 SE2d 504) (2014) (although the sentence was orally

announced in the prior term, defendant’s “motion to withdraw his guilty plea was

timely in that it was filed during the same term of court that the sentence was

entered”).

      2. We now turn to the merits of Allen’s appeal. “After sentencing, the decision

on a motion to withdraw a guilty plea is within the trial court’s discretion and

withdrawal of the plea is allowed only when necessary to correct a manifest injustice.

Walden v. State, 291 Ga. 260[, 261] (1) (728 SE2d 186) (2012); Uniform Superior

Court Rule (USCR) 33.12. Wright v. State, 292 Ga. 825, 826 (1) (742 SE2d 468)

(2013).” Phelps v. State, 293 Ga. 873, 876 (2) (750 SE2d 340) (2013). “The test for

manifest injustice will by necessity vary from case to case, but it has been said that

                                           4
withdrawal is necessary to correct a manifest injustice if, for instance, a defendant is

denied effective assistance of counsel, or the guilty plea was entered involuntarily or

without an understanding of the nature of the charges.” (Citation omitted.) Williams

v. State, 318 Ga. App. 744, 745 (734 SE2d 745) (2012). “The trial court is the final

arbiter of all factual issues raised by the evidence, and its refusal to allow a

withdrawal will not be disturbed absent a manifest abuse of discretion.” Green v.

State, 324 Ga. App. 133, 133-134 (749 SE2d 419) (2013).

      The crux of Allen’s argument is that he was not competent to enter his pleas

and thus it was not entered knowingly or voluntarily with an appreciation of the

consequences of entering his plea. As to this issue, the record shows that at the time

of the guilty plea hearing, the trial court had been made aware of Allen’s mental

health and substance abuse history, and it was placed on the record that Allen had

been diagnosed with schizophrenia and anti-social personality disorder and that he

was being given medication at the jail to control his conditions. The record further

shows that Allen had undergone a mental health evaluation, and he had been deemed

competent to stand trial. Morrow v. State, 266 Ga. 3 (463 SE2d 472) (1995) (“the

standard of competency for pleading guilty is the same as the competency standard

for standing trial”). Additionally, the trial court questioned Allen at the guilty plea

                                           5
hearing to determine if he was oriented as to time, place, and person, and Allen gave

appropriate responses to the trial court’s questions. The trial court also questioned

Allen to determine if he understood the nature of the charges against him and the

mandatory nature of his sentence, whether he was satisfied with the services of his

attorney, and the rights he was waiving. The court also advised him of his post-plea

appeal rights, including his right to a court-appointed lawyer under certain

circumstances, and determined that a factual basis existed for the plea.

      At the hearing on the motion to withdraw, the trial court reviewed the steps it

took to ascertain Allen’s competency prior to accepting his guilty plea and made a

finding that he would not have accepted Allen’s guilty pleas “if [he] had had any

hint” that he did not believe Allen was competent at the time he entered his pleas. The

trial court also noted, as it did at the guilty plea hearing, that he followed the State’s

recommendation and sentenced Allen to the minimum amount of prison time and

noted that he took Allen’s mental health issues into account in imposing that

sentence. Other than the fact that he had a history of mental illness and was taking

psychotropic drugs to control his illness at the time he entered his guilty plea, Allen

points to nothing to indicate that was not competent at the time he entered his guilty

plea. Accordingly, we discern no abuse of discretion in the trial court’s denial of the

                                            6
motion on this basis. Phelps, 293 Ga. at 878 (2) (b). See also Jones v. State, 325 Ga.

App. 845, 847 (2) (755 SE2d 238) (2014); Williams, 318 Ga. App. at 749.

      Judgment affirmed. Barnes, P. J., and Ray, J., concur.




                                          7